In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00103-CR



        BRADLEY RAY SKIDMORE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1726017




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                     ORDER

            Appellant Bradley Ray Skidmore was convicted of credit/debit card abuse and was

sentenced to nine months’ confinement. Skidmore has appealed from that conviction and the

resulting sentence. On September 17, 2018, Skidmore’s court-appointed appellate counsel, Gena

B. Bunn, filed an Anders 1 brief, and on October 24, 2018, Skidmore filed a pro se motion for

access to the appellate record for purposes of preparing a response to his counsel’s Anders brief.

Under Kelly v. State, 2 we are now required to enter an order specifying the procedure to be

followed to ensure Skidmore’s access to the record.

            To ensure that Skidmore receives a complete copy of the appellate record in a timely

manner, we hereby order our clerk’s office to provide a complete copy of the appellate record, in

electronic format, to Skidmore care of the Hopkins County Jail. Allowing ten days for that record

to be delivered to Skidmore and giving Skidmore thirty days to prepare his pro se response, we

hereby set December 10, 2018, as the deadline for Skidmore to file his pro se response to his

counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT

    DATE:           October 30, 2018




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).

                                                          2